State of New York                                                        OPINION
Court of Appeals                                          This opinion is uncorrected and subject to revision
                                                            before publication in the New York Reports.




 No. 9
 In the Matter of Tina Leggio,
         Appellant,
      v.
 Sharon Devine, &c. et al.,
         Respondents.




 Beth C. Zweig, for appellant Tina Leggio.
 Andrew W. Amend, for respondent Devine.
 Empire Justice Center, amicus curiae.




 WILSON, J.:

        In this CPLR article 78 proceeding, a parent challenges the determination of a local

 social services agency, confirmed by a state agency, that child support payments she

 receives, made for the benefit of five of her children living at home, including two college
                                            -1-
                                            -2-                                        No. 9

students between the ages of 18 and 22, are included as “household” income when deciding

whether and to what extent the household is eligible for benefits under the federal

Supplemental Nutrition Assistance Program (SNAP), commonly referred to as “food

stamps.” She contends that because her two children in college are ineligible for SNAP,

their pro rata share of the support funds should be excluded, lowering the household’s

income such that it would qualify to receive SNAP benefits. We confirm the agency’s

determination based on deference to its policy choice in administering a federal assistance

program.

                                             I.

       Congress created SNAP to provide food for people in need. SNAP is administered

by the states, in compliance with rules and regulations set by the U.S. Department of

Agriculture (USDA). SNAP benefits are disbursed to “household” units based on a

formula that considers a household’s income and size.

       At the relevant time, petitioner Tina Leggio was a single parent raising five children

under the age of 22. 1 The two eldest children were full-time college students who lived at

home. Because they did not satisfy any of the conditions for a student enrolled in higher

education at least half-time to be eligible for SNAP, as enumerated in 7 CFR 273.5(b), and

were not otherwise eligible for a federal exemption under the law, they were ineligible for

the program. The children’s father paid $593.75 per week to support all five children. The



1
 Ms. Leggio’s sixth child was older than 22 at the relevant time and is not at issue in this
appeal.

                                            -2-
                                           -3-                                       No. 9

household had been receiving SNAP benefits because Ms. Leggio’s income, including the

child support, had been below the applicable income limit.

       In October 2014, upon Ms. Leggio’s application to recertify under SNAP, the

Suffolk County Department of Social Services (DSS) discontinued the household’s

benefits because its income exceeded the upper limit for a household of four (Ms. Leggio

plus her three younger children, excluding the two in college). Because the two older

children were ineligible for SNAP, DSS did not count them as household members.

Nevertheless, DSS included the full amount of child support in its calculation of household

income. Ms. Leggio challenged that determination, contending that because her two

children in college were excluded from SNAP benefits, their pro rata share of the child

support payment (two-fifths of $593.75, or $237.50 per week) should likewise be excluded

from household income, rendering the household SNAP-eligible. 2

       After a hearing, the Office of Temporary and Disability Assistance (OTDA)

determined that DSS correctly discontinued Ms. Leggio’s benefits. OTDA held that child

support funds are “income given to the parent and [are] under the parent’s control” and

therefore, the total amount of child support was household income, even though a portion

of it was used “exclusively for [Ms. Leggio’s two college student] sons’ everyday

expenses, such as school, clothing, and food” (Decision After Fair Hearing, No. 6878939Z

[OTDA December 30, 2014]). OTDA’s analysis depended on the fact that the students


2
  As of October 1, 2014, the limit on net monthly income for a household of four to receive
SNAP benefits was $2,160.03 (A-150). The contested pro rata share of child support was
$1,029.17, which, if excluded, would have lowered the household’s net monthly income
from $2,917.26 to $1,888.09.
                                           -3-
                                           -4-                                        No. 9

lived at home, as distinguished from “child support income for an ineligible student living

outside of the SNAP household” which must be excluded from household income.

       Ms. Leggio brought this CPLR article 78 proceeding to annul OTDA’s

determination. Supreme Court transferred the matter to the Appellate Division, which

confirmed OTDA’s determination on a different rationale and dismissed the proceeding

(158 AD3d 803 [2d Dept 2018]). Although it held that the child support monies were

income of the children, not Ms. Leggio, the Appellate Division concluded that because the

college students were disqualified from SNAP, and did not work a minimum of twenty

hours per week or qualify for any other exemption that would make them SNAP-eligible,

their unearned income still qualified as income of the household pursuant to 7 CFR

273.11(c)(1). That section counts the income of persons disqualified from SNAP for failure

to comply with work requirements, among other program disqualifiers, against the

remaining SNAP-eligible household members.

       We granted Ms. Leggio leave to appeal, and now affirm the Appellate Division

order on different grounds. The plain text of the statutes and regulations that bind OTDA

provide that income of ineligible college students, including child support income, must be

excluded from household income, contrary to the Appellate Division’s reading of the

governing law (see 7 CFR 273.5[d]; 273.11[d]). Consequently, if Ms. Leggio’s two eldest

children are the owners of their pro rata shares of the child support she receives, the

household would be eligible for SNAP benefits.3 Conversely, if child support funds are


3
 OTDA agrees: it has consistently taken the position in this proceeding that if the child
support payments are deemed to be the property of the children—for example, if paid
                                           -4-
                                             -5-                                         No. 9

considered income of the custodial parent who received them (here, Ms. Leggio) they are

household income not subject to any exclusion, and Ms. Leggio’s household’s income

would be too high to receive SNAP benefits. Although the consequences of allocating the

income are clear, the threshold question, whether child support is income of the recipient-

parent or of the beneficiary-child for purposes of determining eligibility for SNAP benefits,

is unresolved by any federal or state statute or regulation or decision of this Court.

       We conclude that OTDA’s interpretation of the federal statutes it administers was

not irrational and is entitled to deference and thus, for the purposes of SNAP, child support

directly received by a parent is household income, even if it is used for the benefit of an

ineligible college student living at home.

                                             II.

                                              A

       In the context of SNAP, “household” is a term of art meaning “an individual who

lives alone or who, while living with others, customarily purchases food and prepares meals

for home consumption separate and apart from the others; or a group of individuals who

live together and customarily purchase food and prepare meals together for home

consumption” (7 USC § 2012[m][1]). USDA has adopted rules applying the household

concept to various living arrangements including, as relevant here, that people under the

age of 22 and living with a parent, “must be considered as customarily purchasing food

and preparing meals with the others, even if they do not do so, and thus must be included


directly to a college student—those funds must be excluded from the income attributed to
the household of which they are part.
                                             -5-
                                            -6-                                    No. 9

in the same household, unless otherwise specified” (7 CFR 273.1[b][1][ii]). Thus, under

federal law, Ms. Leggio’s two children in college are part of her household for SNAP

purposes.

       To be eligible for SNAP benefits, household members between the ages of 16 and

60 also must comply with work requirements set out in 7 CFR 273.7, promulgated pursuant

to the statutory conditions of participation in the program (see 7 USC § 2015[d][1]).

Household members between the ages of 18 and 50 who are students are exempt from the

work requirements set forth in section 273.7 but are not eligible to participate in SNAP

unless they comply with student-specific eligibility requirements found in 7 CFR 273.5(b)

(see 7 USC § 2015[e]; 7 CFR 273.7[b][viii]). Students can satisfy those requirements by

working a minimum of 20 hours per week, participating in a state or federally financed

work-study program, or participating in an on-the-job training program, among other ways.

Some students are eligible for SNAP without participating in qualifying work, such as

those who are physically or mentally unfit, receiving Temporary Assistance for Needy

Families benefits, or responsible for the care of certain dependents.

       Federal regulations govern the way in which administering state agencies account

for the income of people who fall within or without SNAP eligibility rules (see 7 CFR

273.11). When a household member is ineligible for SNAP benefits based on a failure to

comply with the work requirements of section 273.7, that person’s income nevertheless

counts as income available to the household under section 273.11(c)(1). In other words,

the household is penalized when one of its members fails to meet work requirements



                                            -6-
                                            -7-                                          No. 9

because that person is not counted as a member of the household, lowering the denominator

in the income-to-people ratio, though that person’s income is still counted in the numerator.

       According to the student-specific rules of 7 CFR 273.5, “the income and resources

of an ineligible student shall be handled as outlined in § 273.11(d),” which is different from

the regulations’ treatment of other SNAP-ineligible people, whose income is handled under

section 273.11(c). In turn, section 273.11(d) excludes the income of certain nonhousehold

members from the household. The effect is that a household is penalized for income

attributable to someone who fails to comply with work requirements, immigration

requirements, or other rules of SNAP (such as refusing to obtain or provide a social security

number) but is not penalized for income attributable to a SNAP-ineligible student. The

rulemaking history of section 273.5 confirms that it was USDA’s intent to treat students

differently from other SNAP-ineligible people, as evidenced by that agency’s response to

comments in its final rule:

       “Two State agencies and a Regional office questioned the classification of
       ineligible students as non-household members rather than disqualified
       individuals for purposes of handling their income and resources. The State
       agencies felt that a student’s income and resources should be considered in
       determining the eligibility and benefit level of the food stamp household. The
       Department feels, however, that students who do not meet one of the
       eligibility criteria of Pub. L. 96-249 [adding student eligibility requirements
       of 7 USC 2015(e)] do not fall into the same class as a person who has
       unlawfully entered the country or who has refused to provide his or her social
       security number”
(1980 Food Stamp Amendments; Eligibility Limits; Final Rule, 46 FR 43020, 43023-

43024 [1981]).




                                            -7-
                                           -8-                                         No. 9

                                             B

       Applying the regulations to the case at bar, if Ms. Leggio’s two eldest children are

the owners of their pro rata shares of the child support payments, then those funds are not

household income. At the relevant time, the children were under the age of 22 and lived

at home, making them mandatory household members (7 CFR 273.1[b][1][ii]). They were

not eligible to participate in SNAP because they failed to comply with student-specific

eligibility requirements (7 CFR 273.5[b]). But as ineligible college students, their income

would not count towards the income of their household (7 CFR 273.5[d], 273.11[d]).

       The Appellate Division incorrectly applied section 273.11(c) to the income of the

ineligible students when the student-specific rules of section 273.5(d) require the state to

apply section 273.11(d) instead. Both here and below, OTDA and Ms. Leggio agreed that

subsection (d), not (c), applies, which is consistent with the plain language and history of

the federal statutes and regulations. Section 273.5(d) directs that “[t]he income and

resources of an ineligible student shall be handled as outlined in section 273.11(d).” In

turn, section 273.11(d) excludes from household income the income and resources of

“nonhousehold members defined in section 273.1(b)(1) . . . who are not specifically

mentioned in paragraph (c) of this section.” Students under the age of 22 and living at

home are covered by section 273.1(b)(1) and are not mentioned in paragraph (c), which

covers, as relevant, “household members determined ineligible because of a

disqualification for . . . noncompliance with a work requirement of section 273.7” and

includes their income “in its entirety” in household income (7 CFR 273.11[c][1][i]).



                                           -8-
                                            -9-                                        No. 9

       The Appellate Division determined that Ms. Leggio’s children were in

“noncompliance with a work requirement of section 273.7” because they did not meet the

student-specific eligibility requirements in section 273.5(b). That was an error. Section

273.7(b) covers “exemptions from work requirements” and provides that “[s]tudents

enrolled at least half-time in an institution of higher education must meet the student

eligibility requirements listed in section 273.5” instead of the work requirements of section

273.7 (7 CFR 273.7[b][1][viii]). As a result, section 273.11(c)(1) cannot apply to students

because it covers ineligible household members who are not in compliance with a “work

requirement of section 273.7”—a section from which students are exempted.

       Section 273.5(d)’s explicit direction that the income of ineligible students be

handled according to section 273.11(d), which excludes their income, rather than section

273.11(c), which would include it, reflects USDA’s intent to exclude the income of

ineligible students from household income (see also 1980 Food Stamp Amendments; Final

Rule, 46 FR at 43024). Under the Appellate Division’s reading of these interconnected

regulations, 273.5(d)’s only purpose would be to point the agency back to section

273.11(c), rendering the student-specific provision superfluous (see Majewski v

Broadalbin-Perth Cent. School Dist., 91 NY2d 577, 587 [1998]). We reject that reading as

incongruous with the intent of USDA, evidenced by both the plain text and rulemaking

history of the regulations.

                                             C

       On the other hand, if the child support funds are Ms. Leggio’s income, they would

count as household income. It is uncontested that she is a member of the household and is

                                            -9-
                                          - 10 -                                    No. 9

otherwise SNAP-eligible. Ms. Leggio argues that even if considered her income, the

portion of child support monies attributable to her two college student children should be

excluded from household income pursuant to the “maintenance exclusion” of 7 USC §

2014(d)(6). Under that section, funds that would otherwise count as household income

must be excluded when they are “received and used for the care and maintenance of a third-

party beneficiary who is not a household member”. However, because Ms. Leggio’s

children are mandatory household members, the maintenance exclusion does not apply to

them.

        There is a fair argument that the federal regulations are ambiguous as to whether

ineligible students are household members because 7 CFR 273.1(b)(7) says that students

“are not eligible to participate as separate households or as a member of any household”

(emphasis added). One reading would hold that, on the plain text, ineligible students may

not be considered household members. That reading is supported by the rulemaking

history of section 273.5, where the agency referred to “the classification of ineligible

students as non-household members rather than disqualified individuals” (1980 Food

Stamp Amendments; Final Rule, 46 FR at 43024). Another reading of the regulation would

hold that even though students living at home are household members (per 7 CFR

273.1[b][1][ii]), they “are not eligible to participate” as such.   That reading can be

supported by emphasis on the second clause of the same sentence from the final

rulemaking, referencing “the classification of ineligible students as non-household

members rather than disqualified individuals for purposes of handling their income and

resources” (1980 Food Stamp Amendments; Final Rule, 46 FR at 43024).

                                          - 10 -
                                            - 11 -                                      No. 9

       New York has resolved the ambiguity in the federal scheme through a regulation

that differentiates between “nonhousehold members” like roomers and live-in attendants,

handled by Department of Social Services (18 NYCRR) § 387.1(x)(3), and “ineligible

individuals” including “ineligible students”, handled by section 387.1(x)(4). At least in

New York, students living at home are household members, even if they are ineligible to

participate in SNAP. Therefore, funds collected and used for their benefit are not subject

to the maintenance exclusion.

       The texts of the applicable federal and state statutes and regulations dictate that if

child support is income of the child, it must be excluded from household income. If it is

income of the parent, it must be included. There the textual clarity ends.

                                             III.

       States administer SNAP consistent with the federal laws on eligibility but retain

leeway in their program design within the federal framework (7 USC § 2014[b]; see

generally United States Department of Agriculture State Options Report [14th ed 2018]).

Federal law compels states to exclude the income of SNAP-ineligible students from

household income, but it is silent as to whether child support funds paid to a parent to

support a child are income of the parent or of the child. Thus, the issue could be resolved

by federal or state statute or regulation. In New York, OTDA administers SNAP as “the

agent” of the federal government, consistent with all federal regulations, which have been

largely restated verbatim via state regulations (Department of Social Services [18 NYCRR]

387.0). Those regulations, in turn, instruct the local social services districts that directly

implement the program.

                                            - 11 -
                                          - 12 -                                     No. 9

       As OTDA points out, some states have stepped into the breach and determined, via

agency action, to whose income child support payments are attributed for SNAP

purposes—and have come to different conclusions.         In Alabama, Alaska, and West

Virginia, the relevant state agencies have published policy guides directing that child

support payments count as the income of the person receiving them—generally, a parent.

Florida, Indiana, and Missouri have directed the opposite: child support is income of the

child, even if it is paid to a custodial parent.4 The parties have pointed to no New York

statute or regulation that answers the question. 5 OTDA’s SNAP sourcebook is likewise

silent on the matter.




4
  Res Br at 37 nn 16-17, comparing Alabama Dep’t of Human Resources, Food Assistance
Points of Eligibility Manual § 901(B)(4) (“Child support is considered the income of the
person to whom it is legally obligated, usually the custodial parent.”); Alaska Dep’t of
Health & Social Servs., Supplemental Nutrition Assistance Program (SNAP) Manual §
602-3B(3) (“Child support payments are counted as income to the person receiving it.”);
West Virginia Dep’t of Health & Human Resources, West Virginia Income Maintenance
Manual § 4.4.4.P (“[C]hild support is counted for the AG [Assistance Group] that receives
the income, even when it is forwarded to, and/or used, for the child.”) with Florida Dep’t
of Children & Families, Access Florida Program Policy Manual § 1810.0700 (child support
“is considered as unearned income of the child for whom the payment is intended”);
Indiana Family & Social Servs. Admin., Program Policy Manual § 2805.15.05.05
(directing program administrators to “[c]onsider child support income to be the income of
the child”); Missouri Dep’t of Social Servs., Income Maintenance Manual § 1115.010.00
(child support “is income to the child for whom the payment is made if the child is in the
[eligibility unit]”).
5
  Under Social Services Law § 111-h(4), “[a]ny and all moneys paid into the support
collection unit pursuant to an order of support made under the family court act or the
domestic relations law, where the petitioner is not a recipient of public assistance, shall
upon payment into such support collection unit be deemed for all purposes to be the
property of the person for whom such money is to be paid.” Though the parties agree that
the child support here was paid to a support collection unit, any argument that this fact
should affect OTDA’s determination was not raised before or considered by OTDA, and
                                          - 12 -
                                            - 13 -                                       No. 9

       In the administrative proceeding, OTDA cited no statutory text, cases, agency

policy, or prior fair hearing decisions for its conclusion that the child support income is

Ms. Leggio’s because it “is given to the parent and is under the parent’s control” (Decision

After Fair Hearing, No. 6878939Z at 9).              The Appellate Division held OTDA’s

determination to be “without merit” based on a common law principle that child support is

a duty that runs from the payor-parent to the beneficiary-child, and the intermediary

custodial parent is merely a conduit or trustee of the funds (see Leggio, 158 AD3d at 805

[2d Dept 2018], citing Modica v Thompson, 300 AD2d 662, 663 [2d Dept 2002]; Matter

of Commissioner of Social Servs. [Lachs] v Grifter, 150 Misc2d 209, 212 [Family Ct, New

York County 1991]).

       As a preliminary matter, we must determine the proper role of deference in this

appeal.   Where “the interpretation of a statute involves specialized knowledge and

understanding of underlying operational practices or entails an evaluation of factual data

and inferences to be drawn therefrom, the courts should defer to the administrative

agency’s interpretation” (Intl. Union of Painters & Allied Trades v New York State Dept.

of Labor, 32 NY3d 198, 209 [2018] [quotations omitted]). However, “[w]here instead the

question requires statutory analysis ‘dependent only on an accurate apprehension of

legislative intent, there is little basis to rely on any special competence or expertise of the

administrative agency and its interpretive regulations are therefore to be accorded much




therefore that argument is unpreserved for our review (see Matter of Corrigan v New York
State Off. of Children & Family Servs., 28 NY3d 636, 643 [2017]).

                                            - 13 -
                                           - 14 -                                      No. 9

less weight’” (id. at 215, citing Matter of Moran Towing & Transp. Co. v New York State

Tax Commn., 72 NY2d 166, 173 [1988] and quoting Kurscics v Merchants Mut. Ins. Co.,

49 NY2d 451, 459 [1980]; see also Seittelman v Sabol, 91 NY2d 618, 625-626 [1998]).6

       Accounting for child support income in the context of SNAP requires no specialized

knowledge of operational practices or factual data. But it is likewise not a question of pure

statutory interpretation because there is no statutory or regulatory language—not even

ambiguous language—to interpret. Instead, this question comes down to a policy decision

within the cooperative federalism framework of a national program committed to state

administration (see Rodriguez v Perales, 86 NY2d 361, 367 [1995]); see also Bridget A.

Fahey, Consent Procedures and American Federalism, 128 Harv L Rev 1561 [2015]).



6
  OTDA argues that it is entitled to deference because its position is an interpretation of
Department of Social Services (18 NYCRR) § 387.10(b)(3)(iii), which defines “unearned
income” as, among other things, “support or alimony payments made directly to the
household from nonhousehold members” (see also 7 CFR 273.9[b][2][iii] [same]).
However, 18 NYCRR § 387.10(b)(3)(iii) is insufficient to resolve the issue before us. To
be sure, the child support payments in question were made by Ms. Leggio’s former
husband—who is not a household member—to either Ms. Leggio or her children, who are
all household members. The relevant question is whether, under federal regulation 7 CFR
273.5(d)—which has no state analogue—the money is properly considered “the income
and resources of an ineligible student.” If so, as discussed above, that income must be
excluded from household income (see 7 CFR 273.11[d]). Thus, even if the child support
is the unearned income of the household per state regulation, it may nevertheless be
excludable because of a federal regulation particular to student income that is binding upon
the state. OTDA does not cite to any federal or state regulation particular to student income
that is binding upon the state and bears on the treatment (or exclusion) of child support
payments. Therefore, OTDA’s policy as to the treatment of child support payments made
for the benefit of college students is not an interpretation of its own regulation and does
not qualify for deference under the solicitude given to an agency’s interpretation of its own
regulation, when within its area of expertise (see Andryeyeva v New York Health Care
Inc., 33 NY3d 152, 174 [2019], quoting Matter of Peckham v Calogero, 12 NY3d 424, 431
[2009]).

                                           - 14 -
                                            - 15 -                                      No. 9

There is evidence that either position is acceptable under federal law, as demonstrated by

the varying positions taken by different states (see note 2 supra; see also Ruhe v Bergland,

683 F2d 102, 105 [4th Cir 1982] [upholding Virginia’s treatment of cash housing subsidies

as household income for SNAP purposes based on “the household’s control of cash” as

having “a reasonable basis”]). Therefore, it was not irrational for OTDA to determine that

because Ms. Leggio received the child support and was able to use it, in her discretion, to

provide food for the household, the support counted as household income, including the

portion made in favor of her SNAP-ineligible college student children.

       Accordingly, we defer to OTDA’s policy choice as consistent with the applicable

statutes and regulations, if it is rational (see Gilman v New York State Div. of Hous. and

Community Renewal, 99 NY2d 144, 149 [2002]; Matter of Pell v Bd. of Educ. Of Union

Free Sch. Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34

NY2d 222, 231 [1974]). As noted above, OTDA has not adopted a policy through notice-

and-comment rulemaking, or even stated a policy in its SNAP sourcebook. Instead, the

agency has developed its policy as a common law court does, via stare decisis through ad

hoc adjudications that must comport with the “underlying precept . . . that in administrative,

as in judicial, proceedings justice demands that cases with like antecedents should breed

like consequences” (Matter of Charles A. Field Delivery Serv., 66 NY2d 516, 519 [1985];

quoting Matter of Howard Johnson Co. v State Tax Commn., 65 NY2d 726, 727 [1985]

[internal quotations omitted]). The agency must follow its own precedent or must explain

why it has distinguished the case before it or changed policies.           “Absent such an

explanation, failure to conform to agency precedent will . . . require reversal on the law as

                                            - 15 -
                                            - 16 -                                      No. 9

arbitrary, even though there is in the record substantial evidence to support the

determination made” (Charles A. Field, 66 NY2d at 520 [1985]).

       OTDA’s fair hearing decisions concerning child support payments for the benefit

of college-aged students have not been a model of clarity.7 However, as to the specific

question at issue here, OTDA’s core policy has been mostly consistent with the rule it

applied: when a student lives at home and a parent directly receives child support provided

in whole or in part for the care of that student, the monies are income of the parent (FH No.

7231042M [April 26, 2016] [“[t]he rule regarding child support is that the income belongs

to the person to whom it is assigned”]).8

       Although OTDA’s prior decisions have not established its policies as clearly as a

published set of rules or instructions in a handbook might have, we defer to the agency’s

rational policy, as asserted now with support in its previous findings, that the child support


7
  For instance, when funds are received by a parent and immediately forwarded to a student
living away at school, OTDA has not considered those funds to count as household income,
though it has sometimes considered the funds income of the student (Decision After Fair
Hearing No. 7683685Q [OTDA April 3, 2018]); and other times income of the parent but
subject to the maintenance exclusion (FH No. 7256864R [April 6, 2016]; FH No.
6571007K [Feb. 6, 2014]). OTDA similarly has found that funds received by a parent for
an ineligible student living at home and spent by the parent for the student’s benefit were
subject to the maintenance exclusion—contrary to its decision in the instant case—in a
decision it now disavows (FH No. 6479136L [Nov. 8, 2013]; Resp Br at 22, n 11). When
child support funds are paid directly to a student, OTDA considers those funds as income
of the student (FH No. 7637515N [Dec. 29, 2017]; Oral Arg Tr at 20) but if the parent
jointly has access to the bank account, the income is attributable to the parent (FH No.
7224173H [April 5, 2016]).
8
  Notably, in 2018, two Fair Hearing decisions held the opposite (Decision After Fair
Hearing No. 7758129M [OTDA July 5, 2018]; FH No. 7856769 [Dec. 21, 2018]). OTDA
claims the change was to conform with the Appellate Division’s decision in this case (Resp
to Amic Br at 10, n 3). For purposes of this appeal, we accept that explanation.

                                            - 16 -
                                           - 17 -                                     No. 9

at issue, paid directly to her and over which she had discretion, was properly considered

Ms. Leggio’s income and therefore properly included as the income of her household. 9

                                            IV.

          Deferring to OTDA, we hold that child support paid directly to Ms. Leggio was

not irrationally determined to be her income. Because the maintenance exclusion applies

to nonhousehold members and federal and state regulation make clear the ineligible

students are household members, that exclusion does not apply.

         Accordingly, the judgment of the Appellate Division should be affirmed, without

costs.

*    *      *     *    *    *     *    *     *      *   *   *    *     *    *     *      *

Judgment affirmed, without costs. Opinion by Judge Wilson. Chief Judge DiFiore and
Judges Rivera, Stein, Fahey, Garcia and Feinman concur.


Decided February 13, 2020




9
  Amici attack OTDA’s policy as unfair to struggling households attempting to provide
food for college students living at home. However, determination of the wisdom of
OTDA’s policy is left to the other branches of our government (see, e.g., Governor Andrew
M. Cuomo, 2020 State of the State Book, “Proposal. Expand College Student Enrollment
in Supplemental Nutrition Assistance Program (SNAP) Benefits” at 257, available at
https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/2020StateoftheState
Book.pdf [last accessed Feb. 11, 2020]).

                                           - 17 -